Appeal from a judgment of the Supreme Court (Torraca, J.), entered May 9, 1996 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent State Board of Parole denying petitioner’s request for release on parole. Petitioner was convicted of the crimes of attempted murder in the first degree and manslaughter in the first degree. He challenges respondent State Board of Parole’s determination denying his request for parole release. The Board acknowledged petitioner’s achievements while an inmate at the State correctional facility but also took into account, among other things, the serious nature of petitioner’s underlying crimes and extensive criminal history. The Board properly considered petitioner’s criminal history and current conviction and it was not required to enumerate or give equal weight to each factor that it considered in determining his application for parole (see, Executive Law § 259-i [1] [a] [i]; [2] [c]; see also, Matter of Moore v New York State Bd. of Parole, 233 *630AD2d 653). Contrary to petitioner’s contention, the record establishes that the Board was properly constituted and that the hearing was appropriately conducted. Because our review of the record satisfies us that the Board considered the relevant factors and statutory requirements in denying petitioner’s request for parole, we find no basis to disturb the Board’s determination (see, Matter of Moore v New York State Bd. of Parole, supra-, Matter of Dudley v Travis, 227 AD2d 863, Iv denied 88 NY2d 812). Petitioner’s remaining contentions have been reviewed and found to be lacking in merit.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.